DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.
	Applicant argues the cited references do not disclose providing content including the plurality of users corresponding to the received biometric information (pages 9-10). This argument is respectfully traversed.
	Dury discloses in case that biometric information of the plurality of users is received, providing content on UI including the plurality of users (read on in case that biometric information/user information of plurality of users/participants/players is received, providing at least one content including the plurality of users/players such as participants/players A, B, C, D, E… - see include, but not limited to, figures 6A-9, 18, 26a-26b, paragraphs 0064, 0080, 0084, 0090, 0116, 0123-0125); wherein the embedded user associated data comprises portion of the first biometric information (read on embedded user/participant associated data comprises portion of the first biometric input by user player/identifier, name, etc. - see include, but not limited to, figures 6A-9, 18, 26a-26b, paragraphs 0064, 0080, 0084, 0090, 0116, 0123-0125). Dury also disclose using avatar for participant or selecting of player to display other users/players that is not displayed in the content. However, Dury does not explicitly disclose encrypted portion. 
	The teaching of encrypted portion of biometric information such as concealing/altering/obscuring/blocking/hiding, or blurring, etc. portion of biometric information for privacy or security reason is well known in the art. See for example, U.S 20120090000: figure 1, paragraph 0114; U.S 20190147185 (figures 4-5, paragraphs 0026, 0027, 0030); US 20190238719: paragraph 0113; Cai reference is relied on as one example for the teaching of encrypted portion of biometric information as discussed below.

It is also noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876).	In this case, a particular type of information is “biometric information” is considered as non-functional descriptive material. See Ngai 367 F.3d at 1339. This limitation is given only to the extent that type of data for each user. The limitation of “biometric information” is not required to given patentable weight (see also Appeal 2009-010851).
	Although Examiner no need to give patentable weight for non-functional descriptive material as discussed, all limitations recited in the claims including non-functional descriptive material are known by prior art and discussed below.
For the reason given above, rejection of claims 1-20 are discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 20170083831) in view of Dury et al. (US 20170006322) and further in view of Cai et al. (US 20190147185).

Regarding claim 1, Ghosh discloses an operation method of a device (figures 1-2, 6-7), the operation method comprising:
 obtaining mapping information by making one or more pieces of biometric information for each of a plurality of users correspond to a user identification (ID) of each of the plurality of users (see include, but not limited to, figures 1-2, 7, paragraphs 0027, 0091-0092); 
obtaining first content including a first user by photographing the first user (obtaining first content including a first user by scanning/capturing digital or video image of a face of user within scanning area -see include, but not limited to, figures 1-2, 7, paragraph 0027); 
obtaining first biometric information of the first user (obtaining first biometric information such as facial recognition information, fingerprint scanner, eye iris recognition scanner, to uniquely identifier a customer/user – see include, but not limited to, figures 2, 7, paragraph 0027); 
determining a first user ID corresponding to the first biometric information of the first user, based on the mapping information (determining a first user ID corresponding to the first biometric information of the first user based on the mapping information – see include, but not limited to, figures 1-2, 7, paragraphs 0027, 0091-0092); 
associating the first content with the first user ID (see include, but are not limited to, paragraph 0027 and discussion in “response to arguments” above); 
storing the association of the first content with the first user ID (associating the first content of captured digital or video image with the first user ID; and storing the association of the first content of captured digital or video image of user with the first user ID in database – see include, but not limited to, figures 2, 7, paragraphs 0027, 0030, 0031 and discussion in “response to arguments” in previous final rejection);
embedding user associated data with the first content (adding/providing user associated data such as user ID with the scanned image – see paragraph 0027).
Ghost discloses receiving biometric information of the plurality of users (receiving biometric information of plurality of users in a group – see include, but not limited to, paragraphs 0049, 0051, 0055). 
However, Ghosh does not explicitly disclose embedding user associated data in first content;
providing at least one content including the plurality of users in case that information of the plurality of users is received, wherein the embedded user associated data comprises an encrypted portion of first biometric information.

	Dury discloses associating first content with the first user ID; storing the association of the first content with the first user ID; embedding user associated data in the first content (read on associating/adding first content with the first user/player ID/information; storing the association of the first content including obtained/captured first content of user/player; and adding, inserting, or embedding user associated data such as user expression/reaction or user name (e.g., player A, B, C…) in the first content for sharing/providing to other players/friends – see include, but are not limited to, Dury: figures 3D, 6A-6C, 8, paragraphs 0116, 0164);
	Dury also discloses in case that biometric information of the plurality of users is received, providing content on UI including the plurality of users (read on in case that biometric information/user information of plurality of users/participants/players is received, providing at least one content including the plurality of users/players such as participants/players A, B, C, D, E… - see include, but not limited to, figures 6A-9, 18, 26a-26b, paragraphs 0064, 0080, 0084, 0090, 0116, 0123-0125); wherein the embedded user associated data comprises portion of the first biometric information (read on embedded user/participant associated data comprises portion of the first biometric input by user player/identifier, name, etc. - see include, but not limited to, figures 6A-9, 18, 26a-26b, paragraphs 0064, 0080, 0084, 0090, 0116, 0123-0125). Dury also disclose using avatar for participant or selecting of player to display other users/players that is not displayed in the content.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Ghosh with the teachings including embedding user associated data in first content, in case that information of the plurality users is received, providing at least one content including the plurality of users as taught by Dury in order to yield predictable result of to share user associated data/expression with the captured content – paragraphs 0002, 0040).
Cai discloses embedded user associated data comprises encrypted portion of first biometric information (user associated data comprises altered/blurred portion of face images of one or more other individuals within the captured image (figures 4-5, paragraphs 0025-0027, 0030).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Dury with the teachings including embedding user associated data comprises an encrypted portion of first biometric information as taught by Cain in order to yield predictable result of protect privacy of other users (paragraphs 0026, 0002-0003).

Regarding claim 2, Ghosh in view of Dury and Cai discloses the operation method of claim 1, wherein the first biometric information comprises at least one of fingerprint information, iris information, retina information, facial thermogram information, or deoxyribonucleic acid (DNA) information (e.g. fingerprint scanner, facility recognition, eye iris recognition to uniquely identify a the customer – see paragraph 0027; Dury: paragraph 0064, 0090, 0116; Cai: figures 4-5, paragraph 0021).  

Regarding claim 3, Ghosh in view of Dury and Cai discloses the operation method of claim 1, wherein the determining of the first user ID comprises:
 when the first user is included in the plurality of users (first user of plurality of users in group), determining the first user ID, based on the mapping information; and 
when the first user is not included in the plurality of users, generating a user ID of the first user and determining the generated user ID as the first user ID (if scanner does not detect a previously scanned image matching a currently scanned image, scanner may store the currently scanned image in user databased with a unique user identifier (ID) selected by the scanner, to add a unique identifier for a new customer to user databased… - see include, but are not limited to, Ghosh: figures 2-4, 7, paragraphs 0027, 0030-0031).  

Regarding claim 4, Ghosh in view of Dury and Cai discloses the operation method of claim 1, wherein the obtaining of the first biometric information comprises obtaining the first biometric information while the first user is being photographed (in addition to capturing a digital or video image of a face of customer and uniquely identify a customer by analyzing the image and performing facial recognition, the scanner 120 can include a scanner enabled to detect and analyze biometric – see include, but not limited to, Ghosh: figure 1, paragraph 0027; Dury: paragraphs 0064, 0090, 0116, 0123-0125; Cai: figures 4-5, paragraphs 0021, 0024-0027).  

Regarding claim 5, Ghosh in view of Dury and Cai discloses the operation method of claim 1, Ghosh also discloses whenever a user is detected in threshold area, scanner 120 capture user image to identify user by analyzing facial recognition or obtaining biometric information of user to determine user from previous visit, previous access history and updating/changing user information with update time of visit, arrival time, number of people in the group associated with user, etc. – see include, but not limited to, figures 2-4, 7-11, paragraphs 0027, 0030, 0031, 0035, 0054, 0091-0093; see also Dury: figures 6a-9, 26a-26b). Thus, the method further comprising: 
obtaining second biometric information of the first user (obtaining biometric information associated with following visit of the user by face recognition, fingerprint scanner, eye iris scanner, etc. who has biometric information already existed in database); and - 44 -0502-0472 (SH-58045-US-DMC)updating the mapping information by storing the first content and the obtained second biometric information in correspondence with the first user ID (updating/modifying the mapping information by storing the first content and the obtained biometric information associated with the current visit in corresponding with the first user ID).  
	Alternatively to Ghosh reference, see also Rosenberg reference (US 20130063548) for the teaching of obtaining second biometric information and updating mapping information (paragraphs 0008, 0012).

Regarding claim 6, Ghosh in view of Dury and Cai discloses the operation method of claim 1, wherein the storing of the first content with the first user ID comprises inserting the first user ID into metadata of the first content or a header of the first content (inserting/combining user ID into metadata of first content in database – see include, but not limited to, figures 2-4, paragraphs 0054-0059; Dury: figures 3D, 6A-6C, 8, paragraphs 0116, 0164).  

Regarding claim 11, limitations of a device that correspond to the limitations of method in claim 1 are discussed in the rejection of claim 1. Particularly, Ghosh in view of Dury and Cai discloses a device comprising: a display (one or more graphical display devices - see include, but not limited to, figure 6, paragraphs 0080);
  	at least one memory storing one or more instructions (computer readable storage medium – figure 6, paragraphs 0081-0084); and  - 45 -0502-0472 (SH-58045-US-DMC) 
at least one processor (e.g., processing device – 0073-0076, 0080-0084) configured, by executing the one or more instructions to control the device, to: 
 	obtain mapping information by making one or more pieces of biometric information for each of a plurality of users correspond to a user identification (ID) of each of the plurality of users, obtain first content including a first user by photographing the first user, obtain first biometric information of the first user, determine, based on the mapping information, a first user ID corresponding to the first biometric information of the first user, associate the first content with the first user ID, store the association of the first content with the first user ID, embed user associated data in the first content, and in case that biometric information of the plurality of users is received, provide at least one content including the plurality of users, wherein the embedded user associated data comprise an encrypted portion of the first biometric information (see similar discussion in the rejection of claim 1 and figures 6-7, paragraphs 0027, 0080-0084; Dury: figures 3D, 6A-6C, 8, paragraphs 0116, 0164; Cai: figures 4-5, paragraphs 0021, 0024-0028).  

Regarding claims 12-14 and 16, the additional limitations of the device that correspond to the additional limitations of the method of claims 2-4, 6, and are analyzed as discussion in the rejection of claims 2-4, 6.

Regarding claim 15, Ghosh in view of Zheng/Dury discloses the device of claim 11, wherein the at least one processor is further configured, by executing the one or more instructions, to:  - 46 -0502-0472 (SH-58045-US-DMC) obtain second biometric information of the first user; and update the mapping information by storing the first content and the obtained second biometric information in correspondence with the first user ID in the memory (see similar discussion in the rejection of claim 5 and figures 2, 4, 7-11). 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 20170083831) in view of Dury and Cai as applied to claims 1 or 11 above, and in view of Rosenberg (US 20130063548).

Regarding claim 7, Ghosh discloses the operation method of claim 1, wherein the mapping information comprises an association profile/database in which the one or more pieces of biometric information for each of the plurality of users are matched with the user ID of each of the plurality of users (see include, but not limited to, figures 2-4, 7, paragraph 0027). However, Ghosh does not explicitly disclose profile in database comprises an association table.
	Rosenberg discloses mapping information comprises an association table in which the one or more pieces of biometric information for each of the plurality of users are matched with the user ID of each of the plurality of users (see include, but not limited to, figures 3A-3C, paragraphs 0028, 0033).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ghosh with the teachings including association table as taught by Rosenberg in order to yield predictable result such as to manage or tracking information easily.

Regarding claim 17, the additional limitations of the device that correspond to the additional limitations in claim 7 are analyzed as discussed in the rejection of claim 7.

Applicant is also suggested to see also US 20130167168 (figure 2) for the teaching of mapping information comprise an associated table.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 20170083831) in view of Dury and Cai as applied to claims 1 or 11 above, and in view of Shimy et al. (US 20110069940).
Note: all documents that are directly or indirectly incorporated by reference in their entireties (paragraphs 0039, 0041, 0045, 0047, 0072, 0078, 0125) are treated as part of the specification of Shimy (see for example, MPEP 2167.07 (b)).
 
Regarding claim 8, Ghosh in view of Dury and Cai discloses the operation method of claim 1, further comprising: 
 	receiving one or more pieces of biometric information of the first user for a content request (receiving one or more pieces of biometric information of the first user for content request via scanner/input - see include, but not limited to, paragraph 027, figures 1-4, 6-7); 
determining the first user ID corresponding to the received one or more pieces of biometric information of the first user, based on the mapping information (see include, but not limited to, paragraph 0027).
Ghosh does not explicitly discloses providing a content list including the first user, based on the determined first user ID.  
Shimy discloses receiving one or more pieces of biometric information of the first user for a content request (receiving one or more pieces of biometric information of the first user for content request in response to detecting user - see include, but not limited to, figures 3, 6, 8, 16, paragraphs 0043, 0050, 0085, 0102); 
determining the first user ID corresponding to the received one or more pieces of biometric information of the first user, based on the mapping information (- see include, but not limited to, figures 3, 6, 8, 16, paragraphs 0043, 0050, 0085, 0102); and
providing a content list including the first user, based on the determined first user ID (providing a content list including a first user name/picture based on the determined first user detected –  - see include, but not limited to, figures 9-14, 20, paragraphs  0085, 0102, 0135, 0147, 0152).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ghosh with the teachings including providing a content list including the first user, based on the determined first user ID as taught by Shimy in order to yield predictable result of providing a customized content to user thereby improving efficiency for user to find desired content – see include, but not limited to, paragraphs 0043-0045, 0122, 0135-0136). 

Regarding claim 9, Ghosh in view of Dury and Cai and Shimy discloses the operation method of claim 8, wherein the content list comprises the first content associated with the first user ID (see include, but not limited to, Shimy: figures 9-14, 16, paragraphs  0085, 0102, 0135, 0147, 0152). 

Regarding claim 10, Ghosh in view of Dury and Cai and Shimy discloses the operation method of claim 8, wherein the providing of the content list comprises receiving content associated with the first user ID from an external device or a server and providing the received content (receiving content associated with the first user ID from an external device/remote device or a remote server and providing the received content – see include, but not limited to, figures 6, 16, 20, paragraphs 0045, 0052, 0084-0085, 0103, 0170).  

Regarding claims 18-19, the additional limitations of the device that correspond to the additional limitations in claims 8-9 are analyzed as discussed in the rejection of claims 8-9.

Regarding claim 20, Ghosh in view of Dury and Cai and Shimy discloses the device of claim 11, further comprising: a transceiver, wherein the at least one processor is further configured, by executing the one or more instructions, to: receive content associated with the first user ID from an external device or a server via the transceiver, and display the received content on the display (see similar discussion in the rejection of claim 10 and see include, but not limited to, Shimy: figures 3, 6, 9-14, 16, 20, paragraphs 0045, 0052, 0084-0085, 0103, 0170, display the received content on the display as shown in figure 9-14).

Claims 1-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US 2009/0133051) and in view of Cai et al. (US 20190147185).

Regarding claim 1, Hildreth discloses an operation method of a device (figures 2-3, 7, 12), the operation method comprising:
 obtaining mapping information by making one or more pieces of biometric information for each of a plurality of users correspond to a user identification (ID) of each of the plurality of users (obtaining mapping information by making one or more pieces of attributes information for each of a plurality of users corresponding to a user ID of each of the plurality of users such as Dad, son, Mom, guest user, etc.- see include, but not limited to, figures 7, 9-12, 15, paragraphs 0012-0014, 0038, 0075, 0122, 0144, 0147, 0166); 
obtaining first content including a first user by photographing the first user (obtaining first content including a first user by capturing digital or video image with faces of users within an area -- see include, but not limited to, figures 6-7, 9-12, 15, paragraphs 0012, 0038, 0061, 0075, 0122, 0144, 0147, 0166); 
obtaining first biometric information of the first user (obtaining first biometric information such as facial recognition attributes, age attributes, skin attributes, shape attribute, etc. to uniquely identifier a customer/user – - see include, but not limited to, figures 7, 9-12, 15, paragraphs 0012-0014, 0038, 0075, 0122, 0144, 0147, 0166); 
determining a first user ID corresponding to the first biometric information of the first user, based on the mapping information (determining a first user ID corresponding to the first biometric information of the first user based on the mapping information – see include, but not limited to, figures 7, 9-15, 17, paragraphs 0012-0014, 0038, 0075, 0122, 0138-0144, 0147, 0166); 
associating the first content with the first user ID;
storing the association of the first content with the first user ID (associating/linking the first content of captured digital or video image with the first user ID; and storing the association of the first content of captured digital or video image of user with the first user ID in database – see include, but not limited to, figures 9-17, paragraphs 0012-0014, 0114, 0144, 0147-0148, 0166-0168);
embedding user associated data in the first content (embedding user associated attributes for dad user, or son user, etc. in the first content of captured image –see include, but not limited to, figures 9-17, paragraphs 0012-0014, 0114, 0144, 0147-0148, 0166-0168); and
in case that biometric information of the plurality of users is received, providing at least one content including the plurality of users (in case that biometric attributes such as facial attributes, user identifier attributes of plurality of users such as dad user, son user, etc. is received, providing one content of captured image(s) including the plurality of user such as dad user, son user, etc. - see include, but not limited to, figures 9-17, paragraphs 0012-0014, 0114, 0144, 0147-0148, 0166-0168);
wherein the embedded user associated data comprises a portion of the first biometric information (embedded user associated attributes comprises a portion of the first facial attribute, skin attribute, shape attributes, etc. - see include, but not limited to, figures 9-17, paragraphs 0012, 0014, 0113-0115, 0166-0168). 
Hildreth also discloses filtering or blocking or eliminating face in captured image or blocking content associated with user information (see include, but not limited to, figures 13, 16-17, paragraphs 0075, 0108, 0168, 0177). However, Hildreth does not explicitly discloses wherein the embedded user associated data comprises an encrypted portion of first biometric information.
	Cai discloses embedded user associated data comprises encrypted portion of first biometric information (user associated data comprises altered/blurred portion of face images of one or more other individuals within the captured image (figures 4-5, paragraphs 0025-0027, 0030).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh in view of Dury with the teachings including embedding user associated data comprises an encrypted portion of first biometric information as taught by Cain in order to yield predictable result of protect privacy of other users (paragraphs 0026, 0002-0003).

Regarding claim 2, Hildreth in view of Cai discloses the operation method of claim 1, wherein the first biometric information comprises at least one of fingerprint information, iris information, retina information, facial thermogram information, or deoxyribonucleic acid (DNA) information (facial attributes, eye attributes, etc. to uniquely identify one or more users in the captured image – see figures 10-12, 15, paragraphs 0038, 0073-0075; Cai: figures 4-5, paragraph 0021).  

Regarding claim 3, Hildreth in view of Cai discloses the operation method of claim 1, wherein the determining of the first user ID comprises:
 when the first user is included in the plurality of users, determining the first user ID, based on the mapping information (see include, but not limited to, Heldreth: figures 9-15, paragraphs 0094, 0113-0115, 0161; Cai: 0021, 0024-0028, figures 4-5); and 
when the first user is not included in the plurality of users, generating a user ID of the first user and determining the generated user ID as the first user ID (any users who are not identified are added to the system with an identifier - see include, but not limited to, paragraphs 0147-0149).  

Regarding claim 4, Hildreth in view of Cai discloses the operation method of claim 1, wherein the obtaining of the first biometric information comprises obtaining the first biometric information while the first user is being photographed (see include, but not limited to, paragraphs 0038, 0144; Cai: figures 4-5, paragraphs 0021, 0024-0027).  

Regarding claim 5, Hildreth in view of Cai discloses the operation method of claim 1, further comprising: 
obtaining second biometric information of the first user (obtaining second attributes information such as facial attribute, age-related attributes, etc. to further identify a user or when a child grows – see include, but not limited to, paragraphs 0149, 0160, 0166-0169); and - 44 -0502-0472 (SH-58045-US-DMC)updating the mapping information by storing the first content and the obtained second biometric information in correspondence with the first user ID (see include, but not limited to, Hildreth: paragraphs 0149, 0166-0169, figures 10-15).  
	
Regarding claim 6, Hildreth in view of Cai discloses the operation method of claim 1, wherein the storing of the first content with the first user ID comprises inserting the first user ID into metadata of the first content or a header of the first content (inserting/combining user ID into metadata of first content – see include, but not limited to, Hildreth: figures 11-15, paragraphs 0113-0114, 0144-0149, 0166-0169; Cai: figures 3-5, paragraphs 0021, 0024-0028).  

Regarding claim 7, Hildreth in view of Cai discloses the operation method of claim 1, wherein the mapping information comprises an association table in which the one or more pieces of biometric information for each of the plurality of users are matched with the user ID of each of the plurality of users (see include, but not limited to, Hildreth: figures 11, 15, 17).

Regarding claim 8, Hildreth in view of Cai discloses the operation method of claim 1, further comprising: 
 	receiving one or more pieces of biometric information of the first user for a content request (receiving one or more pieces of user information of the first user for content request to access particular content/program list – see include, but not limited to, Hildreth: 8-9, 13-14, 16-17, paragraphs 0016-0018, 0176-0178, 0182-0183); 
determining the first user ID corresponding to the received one or more pieces of biometric information of the first user, based on the mapping information (see include, but not limited to, Hildreth: 8-9, 13-14, 16-17, paragraphs 0016-0018, 0176-0178, 0182-0183);
providing a content list including the first user, based on the determined first user ID (providing a content list that is authorized to access by the user including the first user based on the determined first user ID – see include, but not limited to, Hildreth: figures 1, 13-14, 16-17, paragraphs 0151-0152, 0176-178).

Regarding claim 9, Hildreth in view of Cai discloses the operation method of claim 8, wherein the content list comprises the first content associated with the first user ID (see include, but not limited to, see include, but not limited to, Hildreth: figures 1, 13-14, 16-17, paragraphs 0151-0152, 0176-178). 

Regarding claim 10, Hildreth in view of Cai discloses the operation method of claim 8, wherein the providing of the content list comprises receiving content associated with the first user ID from an external device or a server and providing the received content (receiving content associated with the first user ID from an external device/remote device or a server and providing the received content – see include, but not limited to, Hildreth: figure 3, paragraph 0176).  

Regarding claim 11, limitations of a device that correspond to the limitations of method in claim 1 are discussed in the rejection of claim 1. Particularly, Hildreth in view of Cai discloses a device comprising: a display (one or more graphical display devices - see include, but not limited to, Hildreth: figures 2, 18-19);
  	at least one memory storing one or more instructions (computer readable storage medium – Hildreth: figures 2, 19, paragraphs 0214-0217; Cai: figure 6); and  - 45 -0502-0472 (SH-58045-US-DMC) 
at least one processor ( Hildreth: figures 2, 19, paragraphs 0214-0217; Cai: figure 6) configured, by executing the one or more instructions to control the device, to: 
 	obtain mapping information by making one or more pieces of biometric information for each of a plurality of users correspond to a user identification (ID) of each of the plurality of users, obtain first content including a first user by photographing the first user, obtain first biometric information of the first user, determine, based on the mapping information, a first user ID corresponding to the first biometric information of the first user, associate the first content with the first user ID, store the association of the first content with the first user ID, embed user associated data in the first content, and in case that biometric information of the plurality of users is received, provide at least one content including the plurality of users, wherein the embedded user associated data comprise an encrypted portion of the first biometric information (see similar discussion in the rejection of claim 1 Hildreth: figures 2, 19, paragraphs 0214-0217; Cai: figures 4-6, paragraphs 0021, 0024-0028).  

Regarding claims 12-14 and 16-19, the additional limitations of the device that correspond to the additional limitations of the method of claims 2-4, 6-9, and are analyzed as discussion in the rejection of claims 2-4, 6-9.

Regarding claim 15, Hildreth in view of Cai discloses the device of claim 11, wherein the at least one processor is further configured, by executing the one or more instructions, to:  - 46 -0502-0472 (SH-58045-US-DMC) obtain second biometric information of the first user; and update the mapping information by storing the first content and the obtained second biometric information in correspondence with the first user ID in the memory (see similar discussion in the rejection of claim 5 and Hildreth: paragraphs 0149, 0166-0168). 


Regarding claim 20, Hildreth in view of Cai discloses the device of claim 11, further comprising: a transceiver, wherein the at least one processor is further configured, by executing the one or more instructions, to: receive content associated with the first user ID from an external device or a server via the transceiver, and display the received content on the display (see similar discussion in the rejection of claim 10 and see include, but not limited to, Hildreth: figures 18-19, paragraphs 0176-0177).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cohen et al. (US 20120090000) discloses implementation of media content alternation.
	Alameh et al. (US 20190238719) discloses electronic devices and method for blurring and revealing persons appearing in images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 17, 2021